Citation Nr: 0819131	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  97020 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active duty for training (ADT) from June 27, 
1971, to October 24, 1971, and from July 2, 1972, to July 16, 
1972, in the U.S. Navy Reserve.  He later served on active 
duty in the Navy from June 1974 to September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the veteran's claim of entitlement to 
service connection for PTSD on the basis that it was not 
well-grounded.  He perfected a timely appeal to that 
decision.  In December 1997, the veteran testified at a 
hearing before a Hearing Officer at the RO; a transcript is 
associated with the claims file.  

In a September 1999 decision, the Board determined that the 
veteran's claim for service connection for PTSD was well-
grounded, and remanded it to the RO for additional 
development.  In July 2003, the Board again remanded the case 
to the RO for further evidentiary development.  Those 
decisions were issued by a Veterans Law Judge who 
subsequently retired from the Board.  


FINDINGS OF FACT

1.  An independently corroborated stressor in service has not 
been established to support a current diagnosis of PTSD.  

2.  The veteran does not currently have PTSD due to an in-
service stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.304(f) 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

While the notice provided to the veteran in June 2002 was not 
given prior to the first RO adjudication of the claim, the 
notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional letters were issued in December 2003, 
September 2004, and January 2006.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

The Board further finds that the content of the above-noted 
letter provided to the veteran complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided an 
opportunity at that time to submit additional evidence.  He 
was subsequently afforded a VA compensation examination in 
June 2007.  In addition, the March 1998 SOC, the November 
1998 SSOC, the April 2003 SSOC, and the December 2007 SSOC 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
also appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

Despite initial inadequate notice provided to the veteran on 
the potential disability rating or effective date elements of 
his claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in May 2007.  

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for PTSD, given 
that the veteran has offered testimony before a hearing 
officer at the RO, given that he has been provided all the 
criteria necessary for establishing service connection, given 
that there have been Board remands, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any prejudicial pre-adjudicative 
notice error, it did not affect the essential fairness of the 
adjudication now on appeal.  

II.  Factual background

Service personnel records demonstrate that, while assigned to 
ADT on the USS Thrasher in 1971, the veteran was subjected to 
non-judicial punishment in October 1971 for failure to obey a 
lawful order.  The records further show that the veteran did 
not receive any awards or decorations denoting participation 
in combat.  

Review of the service treatment records (STRs) discloses 
that, during an annual examination in May 1973, the veteran 
reported frequent trouble sleeping, and nervous trouble.  A 
psychiatric evaluation was reported as normal.  In March 
1974, the veteran was called to active duty; he was referred 
to a psychiatric clinic for evaluation when he sought 
assistance in getting out of the Navy.  No pertinent 
diagnosis was reported.  On August 1, 1974, the veteran was 
seen at a dispensary with complaints of anxiety and 
nervousness; he also reported difficulty sleeping.  The 
impression was moderate anxiety reaction.  A neuropsychiatric 
evaluation, subsequently conducted on August 8, 1974, 
resulted in an impression of severe borderline personality 
disorder.  

Of record is a medical statement from Dr. L.L.F., dated in 
July 1974, indicating that the veteran had had experienced 
difficulties since early childhood, which would return when 
he was under stress.  He stated that being in the service 
reminded him of home, and he reacted in the same way.  The 
examiner noted that, although the details were unclear, the 
veteran reported having had a nervous breakdown in 1971 after 
completing a duty tour in the Navy; he stated that he could 
not keep a job, and had thought of shooting himself after a 
girlfriend left him.  Following a mental status examination, 
he was diagnosed with schizophrenia, latent.  The examiner 
noted that the veteran presented the picture of a person with 
a severe obsessive-compulsive personality disorder, who had 
apparently functioned as a borderline psychotic for some 
period of time; however, the normal stress of military 
regimentation was severing the tenuous defenses he employed 
and threatened to activate a florid psychosis, probably of 
paranoid type.  Dr. F recommended that, in the best interest 
of the veteran and the military service, he should be 
administratively discharged.  

In a medical statement from Solano County Mental Health 
Service, dated in February 1975, it was noted that the 
veteran had undergone individual and group therapy in 1964, 
1965, and 1966; and, in February 1974, the veteran was seen 
and was anxious about being sent on active duty.  

VA psychological testing, conducted in December 1989, 
resulted in a finding of "no suggestion of PTSD in the 
objective results."  On a VA outpatient treatment record 
dated in May 1990, the veteran reported that he had been 
subjected to sexual assault in the past.  The assessment was 
R/O (rule out) major depression.  

The veteran's claim for service connection for PTSD (on VA 
Form 21-526) was received in March 1996.  Submitted in 
support of the claim was a statement of stressors, wherein 
the veteran reported that, when he reported to his first duty 
station in Alameda, California, three Navy enlisted men 
slipped some drug in his coffee, tied him up, and violated 
him.  

The veteran was seen at a mental health clinic in August 
1996, at which time he stated that he was beaten up and raped 
at his first duty station, and he never told anyone about it.  
He said he had then started using drugs.  He reported mood 
swings and having thoughts of suicide.  The assessment was 
R/O PTSD.  A VA progress note, dated in September 1996, 
reflects a diagnosis of PTSD.  In November 1996, the veteran 
was seen for an extended interview for PTSD evaluation.  At 
that time, he reported an episode of homosexual rape on his 
first night at his duty station in the Navy in 1971; he 
stated that he never talked about the incident, but he 
recently realized that many of his depressive, re-
experiencing, and substance abuse might be due to that 
incident.  Following an evaluation, the veteran was diagnosed 
with PTSD, chronic.  

At his personal hearing in December 1997, the veteran 
testified that he had been assigned to the USS Thrasher in 
1971; he stated that, within a few days of his assignment to 
the ship, he was sexually assaulted by three shipmates.  He 
stated that he did not report the incident to anyone during 
service.  

Of record is a report from Dr. G.L.U., Ph.D., who reported 
the results of a psychological evaluation conducted during 
the period from May to September 2000.  Dr. U reported that 
the veteran requested a psychological evaluation.  The 
veteran reported a past history of being diagnosed as having 
an attention disorder and dyslexia; he also reported a 
history of PTSD resulting from being a rape victim at age 19 
while in the "United States Army."  The veteran also 
reported having anger management trouble, with related 
antisocial behaviors and a past history of being sexually 
abused by his mother.  Dr. U stated that the assessment of 
the veteran's emotional functioning was remarkable in that it 
appeared consistent with his own reporting of a previous 
diagnosis of personality disorder, which he described as 
borderline.  The examiner noted that the current assessment, 
to the extent the history is reliable, is consistent with 
traits of both borderline and traits of paranoid and 
antisocial behaviors.  Dr. U noted that the veteran also 
described a history consistent with a PTSD, but not clearly 
linked to the described incident in 1971, in that it may in 
fact reflect events in both his childhood and adult life.  

Also of record is the report of neuropsychological testing 
conducted by Dr. H.M., with the State of California, during 
the period from October 2003 to November 2003.  Dr. M noted 
that the veteran was at that time serving a nine-year term of 
incarceration for extortion, grand theft property, stalking, 
and submitting a false credit report.  The doctor stated that 
data and history described the veteran as suffering from a 
personality disorder, primarily narcissistic in nature, with 
difficulties relating to others, being exploitive in nature, 
feeling entitled and preoccupied with a sense of importance.  
Dr. M stated that there is also evidence that the veteran 
experiences a moderate level of depression, and a high level 
of anxiety that he is ill equipped to deal with.  The 
examiner noted that this anxiety and depression are 
consistent with the occurrence of trauma in the veteran's 
life, but that it is not clear whether this trauma may stem 
from his reported experiences in the Navy, as he described 
it.  The examiner stated that it is likely that the veteran's 
childhood, with an emotionally unstable mother, physically 
abusive and unpredictable father, and lack of close, 
nurturing relationships, has left a void in his life.  Dr. M 
further noted that it is important to note that the 
evaluation did not find clear evidence that the veteran 
experiences a formal PTSD as he reported, and did find 
evidence that his report is not necessarily an accurate 
representation of his functioning.  The pertinent formal 
diagnoses were - AXIS I:  Anxiety Disorder NOS [not otherwise 
specified] (mixed anxiety/depressive disorder); AXIS II:  
Features of Borderline and Antisocial Personality Disorders.  

The veteran was afforded a VA compensation examination in 
June 2007.  At that time, he reported that he was drugged and 
raped shortly after basic training; he stated that he was 
ashamed and could not talk to anyone about it.  He said he 
continues to have problems with recurring dreams and 
nightmares about the rape; he also reported problems with 
severe depression, anger issues, and suicidal ideations.  The 
veteran stated that he had been in treatment off and on since 
1988.  Following a mental status examination, the examiner 
reported impressions of PTSD, and depression NOS, secondary 
to PTSD.  The examiner stated that the veteran's history and 
mental status examination were consistent with the diagnosis 
of PTSD; he also stated that the veteran's PTSD is related to 
his experience during his service in the Navy, namely the 
sexual assault.  

In a memorandum dated in November 2007, the RO determined 
that there was no credible evidence to support the veteran's 
allegation that he was drugged and raped in service.  

III.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  


Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the post-service symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake, 524 F. 3d 1306 (2008).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), which includes the criteria for 
a diagnosis of PTSD.

In this case, since there is no evidence or allegation of 
participation in combat with enemy forces, the veteran's 
claimed stressor may be construed as based upon a non-combat 
personal assault.  Cases involving allegations of personal 
assault fall within the category of situations in which it is 
not unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  
Therefore, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)) (later redesignated as Part VI, 
11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 
1997).  The Court has also held that these provisions of M21-
1, which provided special evidentiary procedures for PTSD 
claims based on personal assault, were substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."  

The Court in Patton noted that the old manual provisions 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
The Court further noted that any such requirement would be 
inconsistent with the so-called equipoise doctrine, under 
which the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.  

VA will not deny a PTSD claim which is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  

IV.  Legal Analysis

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  The Board acknowledges that the record contains 
diagnoses of PTSD.  However, the question in this case is 
whether the veteran has a verified stressor that could have 
resulted in the development of this disorder.  When a veteran 
has not engaged in combat with the enemy, as in this case, 
any stressor claimed must be corroborated through service 
records or other credible sources, and a medical examiner 
cannot diagnose PTSD by simply assuming that uncorroborated 
stressor incidents actually occurred.  See Moreau v. Brown, 
supra.  

The veteran has contended that he currently suffers from PTSD 
as a result of the treatment he suffered during service.  He 
said that he was beaten up and raped by three shipmates at 
his first duty station in the Navy.  However, none of this 
account has been corroborated, and his STRs do not show any 
indication that he suffered injuries consistent with being 
beaten or raped.  

It is important to note that the veteran concedes that he did 
not report this alleged rape incident, and did not inform 
anyone of it.  There is no indication from service medical or 
personnel records that the veteran may have experienced such 
a traumatic event at that time.  Rather, his service 
personnel records show a consistent pattern of misconduct 
essentially throughout his period of Navy service.  In fact, 
following a psychological evaluation in July 1974, Dr. F. 
recommended that, in the best interest of the veteran and the 
military service, the veteran be administratively discharged.  

The records show no unexplained contracting of disease or 
sudden change in behavior or personal circumstances, whether 
psychological, economic or otherwise, associated with any 
particular time or event in service, so as to suggest the 
occurrence of a personal assault.  Hence, absent any indicia 
of validity or events or actions as documented in records 
within the claims folders to support the veteran's allegation 
of having been attacked in service, the alleged personal 
assault incident may not be accepted as a stressor to support 
the claim for service connection for PTSD, pursuant to 38 
C.F.R. § 3.304(f)(3).  In this regard, the Board expressly 
finds that the development requirements for the personal 
assault allegation have been fulfilled in this case.  

In the case at hand, the June 2007 VA examiner attributed the 
veteran's currently diagnosed PTSD to the claimed in-service 
stressor of a sexual assault by other military personnel.  
However, the examination report clearly indicates that there 
was no review of the veteran's service records, but that the 
premise an of in-service sexual assault was based solely upon 
the veteran's statements to the examiner.  The examiner 
specifically indicated that the information from this report 
was obtained from the veteran.  Consequently, that 
examination report reflecting a diagnosis of PTSD is not 
based on a complete review of the claims folder, and is not 
based on any independently corroborating evidence of alleged 
in-service stressors, but rather only on the veteran's own 
self-reported history.  Hence, that diagnosis of PTSD cannot 
serve to support the claim. § 3.304(f).  "An opinion based 
upon an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the 
filtering of the veteran's account of his naval service 
through a physician does not transform his account into 
competent medical evidence, or an accurate account of any 
alleged experiences, merely because the transcriber happens 
to be a medical professional.  See Leshore v. Brown, 8 Vet. 
App. 409 (1995).  

The Board has specifically determined that every effort to 
confirm the veteran's alleged stressor in service has been 
undertaken, with negative results, and the veteran has 
identified no other source of official confirmation.  In the 
absence of a verified stressor, the unsupported diagnosis of 
PTSD is not sufficient to support the claim.  The Board is 
not required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's military 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
West v. Brown, 7 Vet. App. 70, 78 (1994).  Therefore, while 
the veteran has been diagnosed with PTSD, there is no 
verification of an in-service stressor that would justify 
this diagnosis.  See West v. Brown, at 78.  

As discussed above, the law does require adequate evidence of 
both stressor and diagnosis to establish a PTSD claim.  Here, 
there are no claimed stressor incidents which have been 
verified, or for which there is supporting evidence of the 
stressor events or sufficient evidence tending to suggest 
that the stressor events occurred.  Absent any such 
independently corroborated or accepted in-service stressors, 
including personal assault stressors, a diagnosis of PTSD 
related to service cannot be sustained to support the 
veteran's claim, and the preponderance of the evidence is 
against his claim for service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


